Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 1 of 7




               EXHIBIT
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 2 of 7



     uase 1:1U-CV-UUsilb-JLIc uocument Z4-1 Hie] U / /Z4/1.H UJUL. uoioraao rage .t or b




                              AFFIDAVIT OF JOHN F. BRADLEY
         State of Florida
         Corm& ofBroward

                Before me, the undersigned authority, personally appeared JOHN F. B           LEY,

         who, after taking an oath, deposes and states as follows:

                1.      My name is JOHN F. BRADLEY and I have personal knowledge of the
                        facts set forth herein.

                2.      I am an attorney in good standing licensed to practice in the States of
                        Florida and Tennessee and I am a Notary Public in the State of Florida.

                3.      On June 26, 2019, I traveled to West Palm Beach, Florida. At that
                        location, I met a gentleman in a mobility device who identified himself as
                        Santiago Abreu.

                4.     Mr. Abreu was asked to produce government issued identification for me
                       to review in order to notarize an affidavit for him, which he did
                       immediately. I took photographs of that identification and a true copy of
                       Mr. Abreu's State of Florida identification card referencing his full legal
                       name of Santiago Donalito Abreu, Jr. and bearing the address where I met-
                       him, is attached hereto as Exhibit 1. The identification card Mr Abreu
                       produced included a hologram, which I understand is affixed to official.
                       State of Florida identification cards. I also took photographs of Mr. Abreu
                       next to his identification and in his mobility device. True copies of all of
                       those photographs are attached as part of Exhibit 2.

                5.     In my presence, Mr. Abreu read the Affidavit attached hereto. Upon
                       review of the Affidavit, Mr. Abreu executed the same in my presence,
                       following which I signed same and affixed my notary seal thereto.
                       Attached hereto as Exhibit 3 is a true copy of the affidavit that Mr. Abreu
                       executed in my presence.

               FURTHER AFFIANT SAYETH NAUGHT.
                                                                11
                Dated: 42;1
                                                         Adrea•
                                                      .413 '1/
                                                        BN  111
                                                                             ii,
                                                  EXHIBIT A
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 3 of 7



     Case 1:19-cv-00328-JLK Document 244 Filed 07/24/19 USDC Colorado Rage 2 of 6




         STATE OF FLORIDA
         COUNTY OF BROWARD

               I HEREBY CERTIFY that on (his day before me, an officer duly qualified to
        take acknowledgments, personally appeared JOHN F. BRADLEY.

               1.      ( t/(to me iersonally known to be the person described herein and who
        executed the foregoing instrument, and acknowledged under oath that he executed the
        same or
               2.          } who produced identification in the form of
                                                                                   , and
        acknowledged under oath before me that he executed the same.

                WITNESS my hand and official seal in the County and State aforesaid this         -
                                                                                           ,x .2 0
        day of June, 2019.

                     4
        Notary Ptc 'lie
                                               TRACY . RALKO SKI
        State of Florida                   floury Public - Slate Of Florida
                            1
                                       .•    -Commisslon 02049
                                       S  My domm. mires-Dec 15. 20.217         r
                                Aute       mated lbrougb National HalaryAszn.
        (Type/print Narae




                                                          EXHIBIT A .
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 4 of 7



      Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 3 of 6




                                       EXHIBIT A
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 5 of 7



      Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 4 of 6




                                      EXHIBIT A
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 6 of 7



      Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 5 of 6




                                       EXHIBIT A
Case 1:19-cv-00328-JLK Document 45-2 Filed 11/06/19 USDC Colorado Page 7 of 7



     Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 6 ot 6




                                   AFFIDAVIT OF SANTIAGO ABREU

     I, SANTIAGO ABREU, being duly sworn, states as follows:
            1.       I am over the age of eighteen (18) years.
            2.       I am a resident of the State of Florida and I live in Palm Beach County, Florida.
            3.       I have personal knowledge of all facts in this Affidavit.
            4.       My date of birth is               and my social security number is
            5.       I have numerous disabilities including


            6.       On July 14, 2015 I personally visited the Riverbend Market and Eatery located at
     60006 U.S. Highway 285, Bailey, Colorado 80470.
            7.       I experienced violations of the 2010 Americans With Disabilities Act at the
     Riverbend Market and Eatery and requested my lawyers file suit against them for such violations
     on my behalf.


                                  FURTHER AFFIANT SAYETH NOT.




— SANTIAGO ABREU


    STATE OF FLORIDA
    COUNTY OF PALM BEACH

    Sworn to and subscribed before me this 6-(0              day of June 2019, by SANTIAGO ABREU.
    who has produced `1---6a...74-- 51,
                                      -de--     •            ARS)                     as identification.




                                                                                      j °i1"16-fr:t
                                                                  i9A . Ntary Publicr- ST        al 'i
                                                                         Qk Commission; GG 25E972
                                                                  Wc..g.....
                                                                   N.LroFp.0.7 P.y Comm. txptres Oct 16,2022
            My Commission Expires:                             4;          Bor.ded thrash Naticral Oet.try Asst. 51
                                                               .;-.11rAr•-■•,..0.4.r.oe..7T-er•--es,..1"•tr-1:1e-1.
                                           EXHIBIT

                                    S        3     EXHIBIT
